Citation Nr: 1604694	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-19 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  The propriety of reduced payments for the Veteran's service-connected disability based on his status as an incarcerated felon.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an increased rating for a low back disability, currently evaluated as 20 percent disabling, to include the issue of a rating in excess of 10 percent prior to October 2014.  

4.  Entitlement to an increased rating for left lower extremity radiculopathy, currently evaluated as 10 percent disabling, to include the issue of entitlement to an effective date for service connection for this disability prior to April 2015.  

5.  Entitlement to an increased rating for right lower extremity radiculopathy, currently evaluated as 10 percent disabling, to include the issue of entitlement to an effective date for service connection for this disability prior to April 2015.  


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to December 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from September 2006, July 2011, and October 2015 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  A number of the above issues were the subject of Board remands in January 2010, April 2011 and April 2014.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran filed additional evidence with VA in December 2015, which has not been considered by the agency of original jurisdiction (AOJ) in the first instance.  However, this Veteran has been incarcerated for more than 30 years, following his conviction of murder, and was scheduled to be executed 3 months after the AOJ certified the case to the Board for its review.  Although news reports show that his execution has been suspended until further notice, the Veteran had separately urged a speedy resolution of his VA appeal, having concluded that should a favorable resolution of his claims occur, this would generate a sufficient award of retroactive monetary benefits to permit the disposition of his remains in a place other than a prison cemetery in the event his execution takes place.  While not explicitly stated in his written communications, given this context, it is understood that he wishes to waive his right to consideration by the AOJ of the additional records he submitted in December 2015, so as to avoid a delay in any decision that the consideration by the AOJ would necessarily involve.  See 38 C.F.R. §§ 19.31, 20.1304 (2015).  

FINDINGS OF FACT

1.  The Veteran has been incarcerated for a felony at all times since March [redacted]. 

2.  The Veteran filed his claims of service connection for a low back disability and a TDIU on May 30, 2006.

3.  A July 2011 rating decision granted the Veteran service connection for a low back disability and rated the disability as 10 percent disabling effective from May 30, 2006; an October 2015 rating decision increased that evaluation to 20 percent effective from October 2014; and assigned separate 10 percent disability evaluations for left and right lower extremity radiculopathy secondary to the low back disability, effective from April 2015.   

4.  Prior to August 2010, the Veteran's low back disability was not productive of limitation of flexion to 60 degrees or less; or limitation of combined range of motion of the thoracolumbar spine to 120 degrees or less; or of incapacitating episodes of a least 2 weeks but less than 4 weeks duration during a 12 month period.  

5.  From August 2010, the Veteran's low back disability was productive of flexion greater than 30 degrees but not greater than 60 degrees; limitation of flexion to 30 degrees or less; ankylosis; and incapacitating episodes of at least 4 weeks but less than 6 weeks during a 12 month period has not been shown.  

6.  There is an equal balance of evidence on the question of whether from June 2010, the Veteran exhibited mild incomplete paralysis of the sciatic nerve affecting the left and right lower extremities secondary to his service connected low back disability.  




CONCLUSIONS OF LAW

1.  The reduction of the Veteran's payment for his service-connected disability based on his status as an incarcerated felon was proper.  38 U.S.C.A. § 5313 (West 2015); 38 C.F.R. § 3.665 (2015).

2.  The Veteran is barred from receiving a TDIU at all times during the pendency of the appeal.  38 U.S.C.A. § 5313(c) (West 2015).

3.  Prior to August 2010, the criteria for a rating in excess of 10 percent for the Veteran's low back disability were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code 5243-5237 (2015).

4.  From August 2010, the criteria for a 20 percent rating, but no more, for the Veteran's low back disability were met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code 5243-5237 (2015).

5.  With the resolution of reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for left lower extremity radiculopathy, effective from June 2010 are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code 8520

6.  With the resolution of reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for right lower extremity radiculopathy, effective from June 2010 are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.59, 4.71a, Diagnostic Code 8520





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Propriety of Reduced Payment Claim

Under the provisions of 38 U.S.C.A. § 5313, 38 C.F.R. § 3.665, a Veteran who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will be paid, if his service-connected disability evaluation is less than 20 percent, one half the rate of compensation payable.  Where the disability evaluation is 20 percent or more, the Veteran is paid at the 10 percent rate.  

In this case, the Veteran has been incarcerated for a felony at all times since March [redacted]; he filed his claim for VA benefits on May 30, 2006; a July 2011 rating decision granted him service connection for a low back disability and rated the disability as 10 percent disabling effective from May 30, 2006; and a letter dated latter in July 2011 notified him that VA was withholding half of his benefits due to his incarceration for a felony.  The Veteran's rate of payment was adjusted accordingly following the October 2015 rating action that increased his disability evaluation.  

Since the Veteran has been incarcerated for a felony at all times since March [redacted], the Board finds that it was proper for VA to reduce his rate of payment as provided under 38 U.S.C.A. § 5313, 38 C.F.R. § 3.665.  This aspect of the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

II.  The TDIU Claim

The Veteran also filed a claim for TDIU benefits.  That claim was denied, and appealed by the Veteran.   

As to this matter, 38 U.S.C.A. § 5313(c), provides as follows:

The Secretary shall not assign to any veteran a rating of total disability based on the individual unemployability of the veteran resulting from a service-connected disability during any period during which the veteran is incarcerated in a Federal, State, local, or other penal institution or correctional facility for conviction of a felony.

Since the Veteran has been incarcerated for a felony at all times since he filed his claim for TDIU benefits, this claim is denied as a matter of law.  See Sabonis, supra.  

III.  The Rating Claims

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran is appealing from the rating decision that granted service connection for the low back disability.  Since the claim had been for service connection and that was granted, the purpose the notice was intended to fulfill has been satisfied and no separate notice under this law is required to address the downstream issues now on appeal.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his available treatment records from his place of incarceration.  See 38 U.S.C.A. § 5103A(b).  

In this regard, the post-remand record shows that VA on two occasions requested without success the Veteran's treatment records from his place of incarceration dated after 2006.  In August and September 2015 the AOJ notified the claimant that it had not received these records and it would adjudicate the appeal without them unless he provided them.  In December 2015, the Veteran provided additional documents.  

The Veteran was also provided with a VA examination in October 2014.  The Board finds the VA examination is adequate for rating purposes and complies with the Board's remand directions because after a comprehensive examination of the claimant, taking a detailed history from him, and a review of the record on appeal, the examiner provided information as to the severity of his disability that allows the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed to the extent possible, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  

The Merits of the Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's low back disability is rated as 10 percent disabling from May 30, 2006, and a 20 percent disabling from October 21, 2014, under 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237.

In this regard, the General Rating Formula for Disease and Injuries of the Spine, provides that with or without such symptoms as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine  greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned if there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned if forward flexion of the thoracolumbar spine is 30 degrees or less or if there is ankylosis of the entire thoracolumbar spine; a 50 percent rating if there is unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  Note (1) also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.

The Formula for Rating Intervertebral Disc Syndrome provides a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  

A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, and a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The Rating Schedule provides for the assignment of ratings for neurologic manifestations based on the nerve affected. Diagnostic Code 8520 sets forth ratings for impairment to the sciatic nerve.  Under DC 8520, a noncompensable rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis, and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost, is assigned an 80 percent rating.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less-than-total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  38 C.F.R. § 4.124a.  The words "mild" "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board also notes that the law mandates resolving all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.    

The evidence in this case includes prison medical records relating to the Veteran that are dated between [redacted] and 2010.  These are notable for back pain complaints going back to the 1980's.  Many since 2000 make reference to a decreased range of motion, but it is not until August 2010 where the range of motion is actually measured.  Notably, a record dated August 13, 2010 shows the Veteran had full range of motion, ("full ROM"), but a record dated a week later showed forward flexion to 50 degrees, extension to 10 degrees, left and right lateral motion to 10 degrees, and rotation to 10 degrees.  When examined for VA purposes in October 2014, flexion was to 60 degrees, with pain beginning at 50 degrees; extension was to 20 degrees where pain began; right and left pain free lateral flexion was to 25 degrees; and right and left pain free lateral rotation was to 25 degrees.  The next record where range of motion is measured is seen in the April 2015 report of an evaluation conducted by Frank D. Polanco, MD whose services were obtained in connection with a matter unrelated to the Veteran's claim for VA benefits.  At that time, flexion was to 60 degrees, extension was to 0 degrees with lateral bending to 20 degrees.  None of these records reflect incapacitating episodes as defined by VA regulation, or the presence of ankylosis.  

This evidence supports the conclusion that the Veteran met the criteria for a 20 percent rating, but no more, from August 2010, when forward flexion of the lumbar spine was greater than 30 degrees, but not greater than 60 degrees.  None of the evidence can reasonably support the conclusion that prior to August 2010, the Veteran exhibited the precise limitations of motion, incapacitating episodes, or the abnormal gait or spinal contour due to service connected disability necessary to support an award of benefits in excess of 10 percent.  In this regard, it is noted that Dr. Polanco characterized the Veteran's disability as progressive, from which one could reason it increases in severity with the passage of time.  Given that characterization, it is unlikely the Veteran's symptoms were worse prior to August 2010, as to support a higher rating preceding that date.  

Accordingly, while the Board finds that an award of a rating of 20 percent from August 2010 for the Veteran's low back disability is warranted, a rating in excess of 10 percent prior to that date is denied.  

With respect to the evaluation of the Veteran's left and right lower extremity radiculopathy, and the effective date for the award of service connection for these impairments, a review of the prison treatment records fails to document symptoms associated with this component of the Veteran's service connected disability prior to June 2010.  At that time, the Veteran was afforded a neurological consultation where the examiner noted complaints of bouts of tingling in the extremities, absent deep tendon reflexes at the ankles, hypoactive deep tendon reflexes at the knees, muscle spasm and positive straight leg raises at 90 degrees.  He particularly attributed the absent ankle reflexes, the straight leg raises test result and muscle spasm to nerve root impingement.  

On the other hand, the October 2014 VA examiner indicated there was no evidence of radiculopathy when he evaluated the Veteran, although hypoactive deep tendon reflexes were observed at both the knees and ankles.  For his part, Dr. Polanco's evaluation in April 2015 revealed decreased deep tendon reflexes at the knees and absent deep tendon reflexes at the Achilles areas.  These findings by Dr. Polanco formed the basis for the RO's award of a separate rating for left and right radiculopathy.  

Although the VA examiner's comments casts some doubt on whether the Veteran's symptoms represent the presence of radiculopathy, the June 2010 neurologic consultation report and that of Dr. Polanco indicate otherwise.  Resolving that doubt in the Veteran's favor, the Board concludes that the Veteran presented symptoms of radiculopathy from June 2010, and that these symptoms were reflective of no more than mild incomplete paralysis of the sciatic nerve.  Notably, as recently as April 2015, the Veteran's lower extremities had a normal appearance with normal muscle bulk and strength.  Moreover, the Veteran's sensory status was described as intact at that time.  

In view of the foregoing, the Board concludes that service connection for left and right lower extremity radiculopathy is warranted effective from June 25, 2010, the later of the date of the Veteran's claim (May 2006) and the date entitlement arose (the condition was first identified).  The Board also concludes that the Veteran has most consistently presented with mild incomplete paralysis from June 2010, and that an evaluation in excess of 10 percent from that date is not indicated given the Veteran's intact sensory status, and normal muscle bulk and strength.    

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluations are inadequate.  Indeed, with respect to the low back the terms of the criteria themselves include symptoms about which the Veteran complains (i.e., pain, limitation of motion,), and the terms of the neurologic component are broadly stated, (mild, moderate, etc.) such that the criteria reasonably contemplate the symptoms presented.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2015) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, no basis has been identified to find that there is a "compounding" or collective impact of the Veteran's above service-connected disabilities and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.


ORDER

The appeal of the propriety of reducing the payment for the Veteran's service-connected disability based on his status as an incarcerated felon is denied.

A TDIU is denied.

A rating in excess of 10 percent for a low back disability prior to August 2010 is denied.  

Subject to the law and regulations governing the payment of monetary benefits, a 20 percent evaluation for low back disability, effective from August 2010, is granted.  

Subject to the law and regulations governing the payment of monetary benefits, a 10 percent rating, effective from June 2010 for right lower extremity radiculopathy, is granted.  

Subject to the law and regulations governing the payment of monetary benefits, a 10 percent rating, effective from June 2010 for left lower extremity radiculopathy, is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


